IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1159
                             Filed January 14, 2015


IN THE INTEREST OF C.C.,
Minor Child,

T.C., Father,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Poweshiek County, Rose Anne

Mefford, District Associate Judge.



      A father appeals from the juvenile court’s adjudicatory order dismissing

child-in-need-of-assistance proceedings. AFFIRMED.



      Jane Odland of Odland Law Firm, Newton, for appellant father.

      Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, and Rebecca Petig, County Attorney, for appellee State.

      Dennis McKelvie, Grinnell, attorney and guardian ad litem for minor child.



      Considered by Danilson, C.J., and Doyle and Tabor, JJ.
                                          2


DOYLE, J.

       A father appeals from the juvenile court’s adjudicatory order dismissing

child-in-need-of-assistance proceedings. We affirm.

I.     Background Facts and Proceedings

       C.C. was born in October 2002.         C.C. has significant medical issues,

including a seizure disorder and behavioral problems, which require medical care

and near-constant supervision and attention. C.C.’s mother, a registered nurse,

is primarily responsible for C.C.’s care, including taking her to medical

appointments and following through with her day-to-day care. The mother also

cares for C.C.’s four older brothers, whose interests are not at issue here.

       The Iowa Department of Human Services (DHS) became involved with

this family in the spring 2013, following reports of C.C. not receiving proper

medical care. The mother agreed to receipt of voluntary services from DHS.

DHS initiated a child abuse assessment, which resulted in a founded report of

denial of critical care: failure to provide adequate health care. However, the

report found the child was safe in the mother’s home, and recommended DHS

services to monitor the family and assure C.C.’s medical needs were being met.

The mother appealed the founded report, and it was subsequently reversed by

an administrative law judge. Meanwhile, the mother cooperated in DHS services.

Two subsequent DHS investigations resulted in unconfirmed reports of failure to

provide supervision and denial of critical care.

       In October 2013, the State filed a petition alleging the child was in need of

assistance (CINA) pursuant to Iowa Code section 232.2(6)(b), (c)(2), and (n)
                                             3


(2013).1    A contested adjudicatory hearing was held over three days in

November 2013, and February and March 2014. The mother sought dismissal of

the petition, claiming the State failed to prove by clear and convincing evidence

facts to support adjudication of the child as CINA under any of the legal grounds

raised. The mother testified at length with regard to C.C.’s medical needs and

care. In her testimony, the mother acknowledged an incident in which she had

engaged in self-harm by cutting her leg, after a particularly stressful night of

being up with C.C. who was having nocturnal seizures. The mother testified she

was seeing a therapist to address her mental health needs. The mother further

testified about changing medical care providers for C.C. because she did not

agree with a provider’s recommendations for C.C. The mother was questioned

about a number of missed appointments and proffered reasons she had to

reschedule those appointments.

       The family’s DHS caseworker acknowledged the mother had missed

appointments for C.C., but testified the mother was always forthcoming with the

reasons why she had to reschedule or cancel the appointments. The caseworker

further testified the mother was generally committed to providing for the care and

welfare of C.C.




1
  Section 232.2(6)(b) involves a child “[w]hose parent, guardian, other custodian, or other
member of the household in which the child resides has physically abused or neglected
the child, or is imminently likely to abuse or neglect the child.” Section 232.2(6)(c)(2)
involves a child “[w]ho has suffered or is imminently likely to suffer harmful effects as a
result of . . . [t]he failure of the child’s parent, guardian, custodian, or other member of
the household in which the child resides to exercise a reasonable degree of care in
supervising the child.” Section 232.2(6)(n) involves a child “[w]hose parent’s or
guardian’s mental capacity or condition, imprisonment, or drug or alcohol abuse results
in the child not receiving adequate care.” Iowa Code § 232.2(6)(n).
                                               4


          The guardian ad litem filed a report and recommendation with the court in

April 2014. The GAL did not opine as to whether the record supported legal

grounds for adjudication, but stated, “It appears that [the mother], under difficult

circumstances, is doing everything possible to obtain appropriate medical

care. . . . While there is some evidence [the mother] has certain emotional and,

perhaps, mental health issues, under the circumstances she performs admirably

in taking care of [C.C.] and the teenage boys.”              The GAL further observed,

“There are ongoing visitation complaints and complaints regarding the accuracy

of reporting and medical care from [the father]. These matters are collateral to

the issue at hand, and are appropriately handled in District Court where custody

and visitations orders are in place.”

          In July 2014, the juvenile court issued its adjudicatory order dismissing the

State’s petition.     The court determined the State failed to present clear and

convincing evidence to show C.C. was a CINA under Iowa Code section

232.2(6)(b), (c)(2), or (n). The father appeals.2

II.       Scope and Standard of Review

          We conduct a de novo review of CINA proceedings de novo. In re J.S.,

846 N.W.2d 36, 40 (Iowa 2014).             “In reviewing the proceedings, we are not

bound by the juvenile court’s fact findings; however, we do give them weight.” Id.

Our primary concern is the best interests of the child. Id. “CINA determinations

must be based upon clear and convincing evidence.” Id. at 41.




2
    Neither the State nor the child’s guardian ad litem appealed the order.
                                         5


III.   Discussion

       On appeal, the father contends the juvenile court should have adjudicated

the child in this case CINA, alleging the State met its burden in proving the

grounds alleged in the CINA petition under section 232.2(6)(b), (c)(2), and (n).

We disagree.

       Upon our de novo review, we conclude the juvenile court did not err in

dismissing the CINA petition. “If the court concludes facts sufficient to sustain a

petition have not been established by clear and convincing evidence or if the

court concludes that its aid is not required in the circumstances, the court shall

dismiss the petition.” Iowa Code § 232.96(8). Here, the court determined the

State had not shown sufficient facts to sustain the petition or that further aid of

the juvenile court was required, explaining:

       C.C. has significant medical issues for which she has been under
       the care of a Pediatric Endocrinologist and Neurologist. C.C.’s
       mother is primarily responsible for C.C.’s care including medical
       appointments and follow through. Mother had differing opinions on
       C.C.’s course of treatment and as a result mother’s relationship
       with C.C.’s [provider] Dr. Joshi broke down during 2013. Mother
       sought treatment for C.C. elsewhere. Mother is often overwhelmed
       with C.C.’s behavior and medical needs. C.C. is now under the
       care of medical professionals from MINCEP in St. Paul Minnesota
       for her medical needs. On a Sunday in mid-May of 2013 at
       approximately midnight, mother went into the bathroom of the
       family home and proceed to self-harm by cutting on her own leg
       with a scalpel. C.C. was asleep during mother’s cutting incident.
       Child, J.C. (not a subject of this petition) encountered mother
       engaging in the cutting behavior. Mother engaged in the cutting “to
       relieve stress.” Mother has a therapist for mother’s mental health
       issues. Mother addressed the cutting incident with mother’s
       therapist. Mother has engaged in self-harm behavior in the past
       when under significant stress, the most recent incident occurring
       approximately 8 years prior to the current (May 2013) incident.
              The Petitioner has failed to establish by clear and convincing
       evidence that C.C. is a child in need of assistance under Iowa Code
       section 232.2(6)(b). There was no evidence that the child’s parent
                                        6

      physically abused or neglected the child or was imminently likely to
      do so. Petitioner has failed to establish by clear and convincing
      evidence that C.C. is a child in need of assistance under Iowa Code
      section s 232.2(6)(c)(2) and (n). While mother’s self-harming
      behavior is troublesome and indicative of continued mental health
      concerns regarding mother, as is the fact that mother is often
      overwhelmed with C.C.’s behavior and needs, these issues have
      not resulted in C.C. receiving less than adequate care, nor has C.C.
      suffered harmful effects or been imminently likely to suffer harmful
      effects as a result of mother’s failure to exercise a reasonable
      degree of care in supervising C.C. The Petition should be
      dismissed.

(Emphasis added.) Under the circumstances of this case, we agree with the

assessment of the juvenile court that the legal grounds for adjudication were not

shown. We therefore affirm the juvenile court’s dismissal of the CINA petition.

      AFFIRMED.